DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  13
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate “mounts”, “connections” and “links”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical connections of claims 4-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
 “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  
The use of capital “A” at the beginning of each line following “comprising of” should be lower case “a” since they are not individual claims, each should end with a semi colon “;” and the period “.”after the second use of “sliding apparatus” should be removed and added after “legs” at the end of the claim. 
Claim 2 is objected to because it appears there is a transition missing between “apparatus” and “mounted”.
Claim 3 is objected to because it appears there is a transition missing between “kickplate” and “mounted”.
Additionally, the claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the term “heavy duty” in claim 1 is a relative term which renders the claim indefinite. The term “heavy duty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner what applicant means by using the term “heavy duty”. What may be considered “heavy duty” to one user in one environment/application may not be considered “heavy duty” to another user in another environment/application. 
Additionally, it is unclear to the examiner what applicant means by “a detached kickplate”. What is the kickplate detached from? Is it detached from the framework, the sliding apparatus, the step surface, or some other feature?
The use of “reduced height” and “higher height” is also unclear to the examiner. What is the height reduced or higher than in reference to? 
Similarly, the phrase “higher height equivalent to the 2nd pair of supportive rotational legs” is unclear. Are the supportive rotational legs at a higher height than the 2nd pair of supportive rotational legs or are they at an equivalent height?
Claim 3 recites the limitation "end cap" in second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "sliding apparatus" in the final section of the claim.  Since “extendable sliding apparatus” is used prior to claim 4 there is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 4 is unclear to the examiner what applicant means with reference to the vertical connection between the 1st pair of legs. Examiner cannot determine what or where this connection is since claim 1 fails to set forth any type of vertical relationship between the 1st pair of supportive legs and this connection is not mentioned in the specification or depicted in the drawings.
Claims 5 and 6 have the same issue as claim 4. It is unclear to the examiner what and where the vertical connections for the additional pairs of legs are.
Dependent claims not directly named are rejected for being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Navaro (2020/0392787) in view of Baran (2012/0086317). 
Claim 1: Navaro discloses a step support system housed in a horizontal position within the framework underneath the bottom of a base cabinet (Figs. 1-2; Para. [0035]) comprising of: 
A detached kickplate of said framework (Fig. 4; 25, Para. [0076])
A 1st and 2nd heavy duty extendable sliding apparatus (Fig. 1; 1, 11)
A 1st and 2nd push open mechanism contained within the heavy-duty extendable sliding apparatus (Fig. 1; 1, 11, 12). 
A 1st horizontal step surface (Fig. 1; 43)
A 2nd horizontal step surface (Fig. 1; 42) 
A pair of 1st supportive rotational legs at a reduced height (Fig. 1; 32)
A pair of 2nd supportive rotational legs at a higher height (Fig. 1; 31)
A pair of 3rd supportive rotational legs at a higher height equivalent to the 2nd pair of supportive rotational legs (Fig. 1; 31, 33)
Navaro fails to disclose a handle opening.
However, Baran discloses a handle opening (Fig. 1; 138).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly of Navaro to include handle opening, as taught by Baran, to allow a user to deploy the assembly. 
Claim 2:  Baran discloses a step support system as stated in claim 1 wherein the 1st and 2nd heavy duty extendable sliding apparatus mounted to the inside framework walls underneath the bottom of the base cabinet (Fig. 1A; 102, 120).  
Claim 3: Navaro disclose a step support system as stated in claim 1 wherein the backside of the kickplate mounted to the end cap (Fig. 4; 25, Para. [0076]) of said 1st and 2nd heavy duty extendable sliding apparatus (Fig. 1; 1, 11). 
Claim 4: Navaro discloses a step support system as stated in claim 1 where in the 1st pair of supportive rotational legs are vertically connected through a linked device at the front section of said 1st and 2nd heavy duty sliding apparatus (Fig. 11; 32, 36, B).  
Claim 5: Navaro discloses a step support system as stated in claim 1 wherein the 2nd pair of supportive rotational legs are vertically connected through a linked device at the middle section of said 1st and 2nd heavy duty extendable sliding apparatus (Fig. 9; 31, 36, B).  
Claim 6: Navaro discloses a step support system as stated in claim 1 wherein the 3rd pair of supportive rotational legs are vertically connected with a linked device at the back section of said 1st and 2nd heavy duty extendable sliding apparatus (Fig. 11; 33, 36, E).  
Claim 7:  Navaro discloses a step support system as stated in claim 1 wherein the 2nd horizontal step surface is pivotally connected to the inner top portion of said 2nd and 3rd supportive rotational legs (Fig. 11; 42 via 31, 33, D, A).  
Claim 8:  A step support system as stated in claim 1 wherein the 1st horizontal step surface is pivotally connected to the inner top portion of said 1st supportive rotational leg (Fig. 11; 43 via 32, 34, B, E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634